91 F.3d 157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Loren Ray WEBSTER, Defendant-Appellant.
No. 95-36153.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Loren Ray Webster appeals the district court's dismissal of his 28 U.S.C. § 2255 petition.  Webster contends that his criminal conviction constitutes double jeopardy because the United States had previously civilly forfeited $1500 belonging to him.  The Supreme Court, however, recently rejected this argument.  See United States v. Ursery, 64 U.S.L.W. 4565, 4572 (U.S. June 24, 1996) (in rem civil forfeitures pursuant to 21 U.S.C. § 881(a)(6) do not implicate the Double Jeopardy Clause).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3